DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims status: amended claims: 7-8, 10; cancelled claim: 6; the rest remains the same.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/17/2021 has been entered.
 

Response to Arguments
Applicant's arguments filed 05/17/2021 have been fully considered but they are not persuasive. Applicant argues in last para. of pg.8 of the remarks that Weinberg does not teach a position and orientation detector that determines an instantaneous position and orientation of the imaging apparatus in six degree of freedom. The detector position and orientation as taught by Weinberg has limitations because it require beacons or markers. The examiner respectfully disagrees because Weinberg was relied upon to teach a position and orientation detector (fig.8 item 130) that determines an instantaneous position and orientation of the imaging apparatus in three dimension (para. [0078]). Weinberg teaches a position and orientation detector can be Global Position sensing detectors (para. [0080]). The applicant claims that a novel aspect of the claimed is the capacity of the detector system to travel a very much larger distance which Weinberg can’t. The detector system of Weinberg also travels very long distance since it is used to monitor radioactive waste sites (para. [0078]). The radioactive waste sites are usually Lee et al. applicant argues in last para. of pg.9 of the remarks that Lee et al. do not teach aligning measured range data with reference range data of a real world structure. Lee et al. teach aligning measured range data with reference range data of a building (para. [0013], para. [0078] power plant). Lee et al. teach a sensor system with 10 degrees of freedom (para. [0060] teaches a dosimeter equipped with a motion sensor array 222, the motion sensor array is has 10 degree of freedom, the motion sensor array can include a gyroscope, an accelerometer, a magnetometer, an altitude sensor). With respect to Harpring et al. applicant asserts in 2nd para. of pg.10 of the remarks that Harpring et al. does not teach a position and orientation detector configured to determine an instantaneous position and orientation of the radiation imaging apparatus in six degree of freedom relative to the real world structure as a fixed frame of reference, and there is no determination of the position of the apparatus relative to real world structures. However, Harpring et al. was not relied upon to teach: a position and orientation detector configured to determine an instantaneous position and orientation of the radiation imaging apparatus in six degree of freedom relative to the real world structure as a fixed frame of reference. Harpring et al. was relied upon to teach: determination of the position of the apparatus relative to real world structure (para. [0057]). Therefore, the rejection is maintained.

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claims 1 & 21 recite “a processing unit”. The word unit is generic placeholder that invokes 35 U.S.C 112(f). A review of the specification reveals that the corresponding structure is not present. Therefore, the claim cannot be interpreted and is indefinite.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1 & 21 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without “a processing unit”, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). The relationship of the radiation imaging apparatus requires the processing unit to align the measured range data with a reference range data of the real world structures so as to determine the instantaneous position of the radiation imaging apparatus in at least two dimensions relative to the real world structures as the fixed frame of reference.
Claims 2-5, 7-20 are rejected on the same basis as claim 1 for dependency reasons.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-21 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 1 & 21 recites “ a processing unit” a review of the specification reveals that the corresponding structure is not present. Therefore, the claim cannot be interpreted and is indefinite. 
Claims 2-5, 7-21 are rejection on the same basis as claim 1 for dependency reasons.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-12, 14-23 are rejected under 35 U.S.C. 103 as being unpatentable over Weinberg (US 2001/0056234 A1; pub. Dec. 27, 2001) in view of Lee et al. (US 2015/0237419 A1; pub. Aug. 20, 2015) and further in view of Harpring et al. (US 2012/0043471 A1; pub. Feb. 23, 2012).
Regarding claim 1, Weinberg discloses: an optical imaging device (para. [0027]) configured to image real world structures (para. [0078] nuclear power station); a position and orientation detector (para. [0010] L4, fig.8 item 130, para. [0080] last line) configured to determine an instantaneous position and orientation of the radiation imaging apparatus in three dimensions relative to the real world structures as a fixed frame of reference (para. [0078] position-integrating radioactive waste monitoring, nuclear power station (real world structure), [0080] L2-3 radioactive waste surveillance); a radiation detector (fig.8 item 136 Compton camera) configured to detect ionising radiation; a radiation source determination section configured to determine a distribution of radiation sources based on data of the ionising radiation detected by the radiation detector combined with data of the position and orientation of the radiation imaging apparatus relative to the real world structures (para. [0011]-[0012] distribution of the detected radiation, para. [0078] position-integrating radioactive waste monitoring, nuclear power station, para. [0080] L2-3 radioactive waste). Weinberg is silent about: a position and orientation detector in six degrees of freedom relative to the real world structures as a fixed frame of reference, the position and orientation detector comprises a range sensor configured to obtain a measure range data of distances from the radiation imaging apparatus to real world structures in at least two dimensions, and wherein the radiation imaging apparatus comprises a processing unit configured to align the measured range data with a reference range data of the real world structures so as 
In a similar field of endeavor, Lee et al. disclose: a position and orientation detector in six degrees of freedom relative to the real world structures as a fixed frame of reference (para. [0013] teaches a positon and orientation with respect a building, para. [0060] teaches a dosimeter equipped with a motion sensor array 222, the motion sensor array is a 10 degree of freedom, the motion sensor array can include a gyroscope, an accelerometer,  a magnetometer, an altitude sensor) an image generator configured to generate data for a combined image comprising an optical image of the real world structures imaged by the optical imaging device and an overlay image representing the distribution of radiation sources based on data from the radiation source determination section (para. [0047] teaches generating a distribution of a dose over a geographic area, para. [0054] teaches using a GPS, para. [0060] teaches a dosimeter equipped with a motion sensor array 222, the motion sensor array has a 10 degree of freedom, the motion sensor array can include a gyroscope, an accelerometer,  a magnetometer, an altitude sensor) with benefits for real-time monitoring of a contaminated area (Lee et al. para. [0013]).
In light of the benefits for real-time monitoring of a contaminated area as taught by Lee et al., it would have been obvious to one of ordinary skill before the effective filing date to modify the apparatus of Weinberg with the teachings of Lee et al.
Lee et al. are silent about: the position and orientation detector comprises a range sensor configured to obtain a measure range data of distances from the radiation imaging apparatus to real world structures in at least two dimensions, and wherein the radiation imaging apparatus comprises a processing unit configured to align the measured range data with a reference range data of the real world structures 
In a similar field of endeavor, Harpring et al. disclose: the position and orientation detector comprises a range sensor configured to obtain a measure range data of distances from the radiation imaging apparatus to real world structures in at least two dimensions, and wherein the radiation imaging apparatus comprises a processing unit configured to align the measured range data with a reference range data of the real world structures so as to determine the instantaneous position of the radiation imaging apparatus in at least two dimensions relative to the real world structures as the fixed frame of reference (para. [0055] teaches an orientation sensor for a pitch and roll direction, para. [0056] teaches determining a distance to a wall, para. [0057] teaches a CPU for carrying out measurements, para. [0098] teaches measuring the instantaneous radiation) motivated by the benefits for evaluation of radioactive contamination (Harpring et al. para. [0004]).
In light of the benefits for evaluation of radioactive contamination as taught by Harpring et al., it would have been obvious to one of ordinary skill before the effective filing date to modify the apparatus of Weinberg and Lee et al. with the teachings of Harpring et al.
Regarding claim 2, Weinberg discloses: the radiation detector is configured to measure a magnitude of ionising radiation; and the radiation source determination section is configured to determine a radioactivity of the radiation sources (rejected on the same grounds as claim 1). 
Regarding claim 3, Lee et al. disclose: the image generator is configured to generate data for the combined image such that the overlay image represents the radioactivity of radiation sources based on data from the radiation (rejected on the same grounds as claim 1).
Regarding claim 4, Weinberg discloses: a collimator configured to collimate ionising radiation (para. [0030]); wherein the radiation detector is configured to detect ionising radiation collimated by the collimator (para. [0011]-[0012] distribution of the detected radiation).
Regarding claim 5, Weinberg discloses: the radiation detector is a Compton camera (fig.8 item 136 Compton camera) 
Regarding claim 7, Lee et al. disclose: the processing unit is configured to calculate a translation and rotation that best aligns the measured range data with previously measured range data so as to measure a change in position and/or orientation of the radiation imaging apparatus over time (para. [0060] L1-3 teaches orientation, location and/ or movement of the dosimeter device, last 5 lines teach distinguish between lateral motion, acceleration, inclined/declined motion and altitude, para. [0041] teaches a remote host to track the physical location of the dosimeter, or para. [0042] teach the dosimeter sends it’s physical location) with benefits for real-time monitoring of a contaminated area (Lee et al. para. [0013]).
Regarding claim 8, Lee et al. disclose: the processing unit is configured to align the measured range data with the reference range data in real time so as to build up a model of a surveyed region, wherein the model is in at least two dimensions (para. [0047] teaches generating a distribution of a dose over a geographic area, para. [0054] teaches using a GPS, para. [0060] teaches a dosimeter equipped with a motion sensor array 222, the motion sensor array is a 10 degree of freedom, the motion sensor array can include a gyroscope, an accelerometer,  a magnetometer, an altitude sensor) with benefits for real-time monitoring of a contaminated area (Lee et al. para. [0013]).
Regarding claim 9, Lee et al. disclose: a display configured to display the model to the user (para. [0043] last 5 lines) with benefits for real-time monitoring of a contaminated area (Lee et al. para. [0013]).
Regarding claim 10, Lee et al. disclose: a display configured to output to a user information to indicate the instantaneous position of the radiation imaging apparatus within the fixed frame of reference (rejected on the same grounds as claim1, para. [0043] last 5 lines) with benefits for real-time monitoring of a contaminated area (Lee et al. para. [0013]).
Regarding claim 11, Lee et al. disclose: a display configured to display the combined image based on the data generated by the image generator (rejected on the same grounds as claim1, para. [0043] last 5 lines) with benefits for real-time monitoring of a contaminated area (Lee et al.
Regarding claim 12, Lee et al. disclose: an image data output device configured to output to an external device the data generated by the image generator (rejected on the same grounds as claim1, para. [0043] last 5 lines) with benefits for real-time monitoring of a contaminated area (Lee et al. para. [0013]).
Regarding claim 14, Lee et al. disclose: the image generator is configured to generate data for the combined image such that the optical image is a real time optical image of the real world structures imaged by the optical imaging device (para. [0014]-[0015] using a GPS positioning system for a real-time monitoring) with benefits for real-time monitoring of a contaminated area (Lee et al. para. [0013]).
Regarding claim 15, Lee et al. disclose: the radiation source determination section is configured to determine the distribution of radiation sources based at least partly using data of ionising radiation previously detected by the radiation detector and stored in a local memory (para. [0059]) with benefits for real-time monitoring of a contaminated area (Lee et al. para. [0013]).
Regarding claim 16, Lee et al. disclose: the image generator is configured to generate data for the combined image such that the overlay image is added to as more data of radiation detected by the radiation detector is used by the radiation source determination section to determine the distribution of radiation sources (para. [0035] L15-17) with benefits for real-time monitoring of a contaminated area (Lee et al. para. [0013]).
Regarding claim 17, Weinberg discloses: a 3D model generator configured to define a 3D model of the real world structures based on data from the position and orientation detector (para. [0012] last 3 lines).
Regarding claim 18, Weinberg discloses: the radiation sources are defined as being restricted to surfaces of the real world structures in the 3D model (para. [0078] position-integrating radioactive waste monitoring).
Regarding claim 19, Weinberg discloses: the radiation imaging apparatus is portable (para. [0028])
Regarding claim 20, Weinberg discloses: the radiation imaging apparatus is hand-held (para. [0028]).
Regarding claim 21, imaging real world structures using a radiation imaging apparatus to provide an optical image of the real world structures; determining an instantaneous position and orientation of the radiation imaging apparatus in six degrees of freedom relative to the real world structures as a fixed frame of reference using a position and orientation detector; obtaining a measure range data of distances from the radiation imaging apparatus to real world structures in at least two dimensions using a range sensor of the position and orientation detector; aligning, using a processing unit of the radiation imaging apparatus, the measured range data with a reference range data of the real world structures so as to determine the instantaneous position of the radiation imaging apparatus in at least two dimensions relative to the real world structures as the fixed frame of reference; detecting ionising radiation using the radiation imaging apparatus; determining a distribution of radiation sources based on data of the ionising radiation detected by the radiation detector combined with data of the position and orientation of the radiation imaging apparatus relative to the real world structures; and generating data for a combined image comprising the optical image of the real world structures and an overlay image representing the distribution of radiation sources based on the determination of the distribution of radiation sources (rejected on the same grounds as claim 1).
Regarding claim 22, a computer program comprising computer-executable code that when executed on a computer system causes the computer system to perform a radiation imaging method, the method comprising: imaging real world structures to provide an optical image of the real world structures; determining an instantaneous position and orientation of the computer system in six degrees of freedom relative to the real world structures as a fixed frame of reference; detecting ionising radiation; determining a distribution of radiation sources based on data of the ionising radiation combined with data of the position and orientation of the computer system relative to the real world structures; and generating data for a combined image comprising the optical image of the real world structures and an overlay image (rejected on the same grounds as claim 1).
Regarding claim 23, Weinberg discloses: a computer-readable medium storing the computer program of claim 22 (rejected on the same grounds as claim 1).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Weinberg (US 2001/0056234 A1; pub. Dec. 27, 2001) in view of Lee et al. (US 2015/0237419 A1; pub. Aug. 20, 2015) in view of Harpring et al. (US 2012/0043471 A1; pub. Feb. 23, 2012) and further in view of Mihailescu et al. (US 8,519,343 B1; pub. Aug. 27, 2013).
Regarding claim 13, the combined detectors are silent about: the position and orientation detector is configured to determine the instantaneous position of the radiation imaging apparatus using LIDAR, SONAR or RADAR.
In a similar field of endeavor, Mihailescu et al. disclose: the position and orientation detector is configured to determine the instantaneous position of the radiation imaging apparatus using LIDAR, SONAR or RADAR (col.8 L30-32, L44-46) with benefits for radioactive sources distribution mapping (Mihailescu et al. col.9 L36-40).
In light of the benefits for radioactive sources distribution mapping as taught by Mihailescu et al., it would have been obvious to one of ordinary skill before the effective filing date to modify the combined apparatus of Weinberg, Lee et al. and Mihailescu et al. with the teachings of Mihailescu et al.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU FAYE whose telephone number is (571)270-0371.  The examiner can normally be reached Mon-Fri 9-6PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAMADOU FAYE/             Examiner, Art Unit 2884